     Case 2:20-cv-00011-LGW-BWC Document 47 Filed 03/04/20 Page 1 of 10



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              BRUNSWICK DIVISION

DONJON-SMIT, LLC,

                                        Plaintiff,

       vs.                                                      CIVIL ACTION NO:
                                                             2:20-CV-00011-LGW-BWC
ADMIRAL KARL L. SCHULTZ, CAPTAIN
JOHN W. REED, COMMANDER NORM C.
WITT, and COMMANDER MATTHEW J.
BAER, in their official capacity as Officers of
the UNITED STATES COAST GUARD,

                                     Defendants.


                  MOTION FOR ORDER REQUIRING DEFENDANTS
             AND COMMANDER WITT TO PRODUCE CERTAIN RECORDS
                         FOR USE AT HIS DEPOSITION
                        SCHEDULED OF MARCH 9, 2020

       COMES NOW Plaintiff and seeks an order of the Court requiring Defendants to produce,

in connection with the deposition of Commander Witt, limited documents that appear not currently

a part of the Administrative Record. Plaintiff is aware that the Court is not inclined to broaden the

scope of the deposition beyond the Administrative Record, to be produced by close of business

today, March 3, 2010. However, the documents sought fall into three limited, and key, categories:

   1. Documents confirming that Commander Witt was properly certified in writing by a NIMCS

       compliant agency to serve as Federal On Site Coordinator (FOSC);

   2. Commander Witt’s emails, text messages and voicemail messages that relate to GOLDEN

       RAY and his activities as FOSC; and

   3. Draft reports and staff notes.




                                                 1
         Case 2:20-cv-00011-LGW-BWC Document 47 Filed 03/04/20 Page 2 of 10



           Plaintiff received the Administrative Record at 5:00 p.m., March 3, 2020. We finished a

cursory review of the documents, consisting of 2780 pages, shortly after midnight, and it appears

that the Administrative Record produced by Defendants does not contain the information that we

are requesting by this motion.               Plaintiff emailed Defendants’ counsel and requested that

Defendants produce the documents voluntarily 1, without the need for subpoena or court

intervention. Defendants’ counsel responded that “The Coast Guard will not be producing

additional materials unless ordered to do so by the Court.” Plaintiff need the requested documents

to enable Plaintiff to have a thorough cross-examination of Commander Witt.

           The parties have agreed that Plaintiff will take the deposition of Commander Witt on

Monday, March 9, 2020, in Savannah Georgia. Plaintiff requests that the Court enter an order

requiring Defendants to produce the records identified herein, by no later than 5:00 p.m., Sunday,

March 8, 2020.



Certification NIMS-Compliant

           In order to qualify to serve as an FOSC, for an individual to qualify as an FOSC, the

individual must be properly certified and qualified to perform a NIMS ICS position. If “the person

is not certified in writing by a NIMS-compliant agency, then that person does not have the proper

authorization granted to them to fill that position within established IMT standards. To align with

federal NIMS ICS standards and for purposes of [COMDTINS], within the Coast Guard the term

certification will be used to refer to all ICS PQS position qualifications and is considered

equivalent to the achievement of a Coast Guard qualification.” See Plaintiff’s hearing exhibit 33;




1
    The email exchange did not address draft reports and staff notes.


                                                            2
     Case 2:20-cv-00011-LGW-BWC Document 47 Filed 03/04/20 Page 3 of 10



Contingency Preparedness Planning Manual, Vol. 4, June 2016, COMDTINST M3010.24,

Chapter 10-5, ¶ D.1 (Qualification versus Certification)(emphasis added).

       There is no evidence is the Administrative Record produced or other documents filed by

the Defendants to demonstrate that Commander Witt was certified in writing by a NIMS-compliant

agency. If Commander Witt did not have this certification, he was not authorized to act as the

FOSC within established IMT standards. The only document produced by Defendants that show

any credentialing of Commander Witt is his biography (Commander Witt’s biography (Dkt. 22-

9)), which omits any reference to whether he was certified in writing by a NIMS-compliant agency.

The Defendants chose to introduce Commander Witt’s biography as part of their submission to the

Court, but that document is not officially a part of the Administrative Record. Commander Witt’s

biography does not demonstrate he was certified by the United States Coast Guard (USCG). If

Commander Witt was not properly certified by the USCG or other NIMS-compliant agency, then

he was not authorized to serve as FOSC, did not have proper authority to make decisions under

OPA 90, and did not have authority to grant the Owner’s deviation request to allow the Owner to

displace Plaintiff and allow T & T Salvage to handle all remaining SMFF services contemplated

by the NTVRP. If he was not authorized to act as the FOSC, then the entire underpinning for

granting the deviation fails, as he would not have been authorized to consider it, much less grant

it. In that circumstance, the Plaintiff would be, as a matter of law, entitled to the injunctive relieve

sought. If Commander Witt was, in fact, certified in writing by a NIMS-compliant agency, then

Defendants certainly know of the existence of such a document and there is minimal burden in

producing it. Without the document, Plaintiff is in a position of having the right to ask Commander

Witt whether he is, in fact, certified in writing by a NIMS-compliant agency and having to rely

solely on his testimony, without the benefit of the best evidence of such certification.              If




                                                   3
      Case 2:20-cv-00011-LGW-BWC Document 47 Filed 03/04/20 Page 4 of 10



Commander Witt is certified in writing, then Defendants should be required to produce such a

document.



Emails, Texts and Voicemail Messages

         The Administrative Record produced by Defendants contains only a handful of emails and

no text messages or voicemails. 2 Plaintiff is concerned that there may be emails, text messages,

voicemails or other evidence not part of the Administrative Record that were considered by

Commander Witt and/or may demonstrate reasons for his actions as the FOSC.                                            The

communications Commander Witt had with others, including but not limited to Donjon Marine

Co., Inc., the vessel Owner, P&I Club, Global Salvage Consultancy, Gallagher Marine Systems,

any representatives of T & T Salvage, any agency of the State of Georgia, and other “stakeholders”

is critical to Plaintiff and the Court to have a clear understanding of the conduct of Commander

Witt as FOSC, what he knew and did not know at critical moments: date of grounding through

November 5, 2019; from November 6, 2019 through December 21, 2019; and from December 21,

2019 until the date that Owner entered into a salvage contract with T&T (including but not limited

to when Commander Witt received and reviewed the T&T contract and any funding agreements

required under NTVRP). Plaintiff contends the emails, text messages and voicemails are relevant

and discoverable and may help Plaintiff and this Court have a more clear understanding of the

facts and circumstances leading up to Commander Witt issuing his Deviation Letter and whether

it was proper to accept T&T as a resource provider without having proper contract or funding

agreements in place. The documents may show, for example, the extent to which Commander


2 Plaintiff’s counsel is not surprised that voicemail messages are not a part of the Administrative Record; however,

given the age of technology and the manner in which parties communicate, if there are voicemail messages that
relate to any of the critical time periods, the decision to not allow the Plaintiff’s plan to be properly vetted and/or the
decision to allow a deviation from the NTVRP is relevant and should be produced to Plaintiff.


                                                            4
     Case 2:20-cv-00011-LGW-BWC Document 47 Filed 03/04/20 Page 5 of 10



Witt was aware of the Plaintiff’s salvage plan on or near November 5, 2019, whether he was aware

of the Invitation to Tender (ITT) or the competitive bidding created by the ITT, whether he was

aware of the letter of intent (LOI) between P&I Club and Plaintiff and how the LOI impacted

Plaintiff’s communications with Unified Command, how the ITT process prevented Plaintiff’s

salvage plan from being vetted through the Planning P process, any reasonable basis for

Commander Witt to have allowed there to be a delay of salvage of over two months from

November 5, 2019 until December 21, 2019, whether Commander Witt was involved in suggesting

that Plaintiff work with T&T and the extent to which T&T officials were in contact with

Commander Witt, and whether Commander Witt and the USCG did, in fact, direct Owner to

submit the deviation request.

       These documents may be pertinent to Plaintiff’s claims under the Administrative Practice

Act, and/or Defendants’ other claims. Plaintiff’s request is reasonable and is not overly broad.

The documents sought, presently not part of the Administrative Record, will allow Plaintiff to

collect the universe of documents available to or created by Commander Witt at critical times

when he was making decisions concerning the salvage of the GOLDEN RAY.

       The Eleventh Circuit permits a reviewing court to "go beyond" the administrative record if

"(1) an agency's failure to explain its actions effectively frustrates judicial review; (2) it appears

the agency relied on materials or information not included in the administrative record; (3)

technical terms or complex subjects need to be explained; or (4) there is a strong showing of agency

bad faith or improper behavior." Preserve Endangered Areas of Cobb's History v. United States

Army Corps of Eng'rs, 87 F.3d 1242, 1246 (11th Cir.1996); Sierra Club v. United States Forest

Serv., 535 F. Supp. 2d 1268, 1291, (N.D. Ga 2008). See also City of Dania Beach v. F.A.A., 628

F.3d 581, 590 (D.C. Cir. 2010); Mobile Baykeeper, Inc. v. United States Army Corps of Eng'rs,




                                                  5
     Case 2:20-cv-00011-LGW-BWC Document 47 Filed 03/04/20 Page 6 of 10



2014 U.S. Dist. LEXIS 77893, *5-6, (M.D. Ala. 2014) (An agency record may be supplemented

"if background information was needed to determine whether the agency considered all the

relevant factors.")

       Plaintiff seeks an order requiring Defendants and Commander Witt to produce all

communications with Plaintiff, Donjon Marine Co., Inc., the vessel Owner, P&I Club, Global

Salvage Consultancy, Gallagher Marine Systems, any representatives of T & T Salvage, any

agency of the State of Georgia, and other “stakeholders” who were or are part of this Unified

Command, that are not included in the Administrative Record. As noted above, the Eleventh

Circuit allows such consideration in certain circumstances. This Court may take into consideration

that Defendants have known the Administrative Record would be necessary for the Court (and

Plaintiff) to have, but yet withheld it from the Plaintiff (in spite of two separate FOIA requests)

and did not have it available before or even at the February 25, 2020 Hearing in this matter.



Draft Reports and Staff Notes

       40 C.F.R. § 300.810 (which is a part of the National Oil and Hazardous Substances

Pollution Contingency Plan) identifies what “typically” the administrative record will contain and

what it typically will not. Under subsection (b) “exclusions,” draft reports and staff notes are

“typically” omitted. The Administrative Record produced by Defendants appears not to include

any such items. However, in this circumstance, the thought processes and information available

to Commander Witt that led to his decision to allow the deviation at issue could certainly have

helped formulate his decision. Accordingly, Plaintiff seeks an order requiring Defendants and

Commander Witt to produce documents the Defendants may have excluded that fall into

subsection (b) documents.




                                                6
     Case 2:20-cv-00011-LGW-BWC Document 47 Filed 03/04/20 Page 7 of 10



       Another category of documents is described in subsection (c) of 40 C.F.R. § 300.810,

which states that “privileged document” shall not be produced except as provided in “subsection

(d)”, relating to confidential documents. Subsection (d), in turn, instructs that a “confidential file”

cannot be withheld if it is the only document containing confidential or privileged information and

is not otherwise available to the public ….” (Emphasis added) In that situation, the information

in the confidential document is to be summarized (“to the extent feasible” “as to make it disclosable

and the summary is to be placed in the publicly available portion of the administrative record file”).

If the information cannot be summarized in a “disclosable manner”, the agency is to keep the

confidential record in a separate “confidential” file. However, all documents secured in this

fashion “shall be listed in the index to the file.” In the Index provided by the Defendants, no

documents are identified as summaries nor or any documents marked as “confidential.” The

purpose of this request for an order is to verify that there are, indeed, no confidential documents

that either have not been summarized and/or not identified on the Defendants’ Index.

                                          CONCLUSION

       For the reasons outlined above, as supported by the allegations contained in Plaintiff’s

Complaint and further supported by the testimony and evidence before the Court, Plaintiff submits

that the Order requested by Plaintiff is a proper exercise of the Court’s discretion. Plaintiff has

attempted to resolve this matter with Defendant’s counsel but was unable to do so before filing

this Motion for Leave.




                                 SIGNATURE ON FOLLOWING PAGE




                                                  7
    Case 2:20-cv-00011-LGW-BWC Document 47 Filed 03/04/20 Page 8 of 10



                                  Respectfully submitted,

                                  TAYLOR, ODACHOWSKI, SCHMIDT &
                                  CROSSLAND, LLC

                                   /s/ Joseph R. Odachowski
                                  Joseph Odachowski
                                  Georgia State Bar No:       549470
                                  Peter H. Schmidt, II
                                  Georgia State Bar No:       629512
300 Oak Street, Suite 200
St. Simons Island, GA 31522
(912) 634-0955 – Telephone
(912) 638-9739 – Facsimile
jodachowski@tosclaw.com
pschmidt@tosclaw.com
                                  ATTORNEYS FOR PLAINTIFF
                                  DONJON-SMIT, LLC

OF COUNSEL:
CLARK HILL PLC

  /s/ Garney Griggs
Garney Griggs
Texas State Bar No: 08491000
Clifford Bowie Husted
Texas State Bar No: 00796803
909 Fannin, Suite 2300
Houston, TX 77010
(713) 951-5600 – Telephone
(713) 951-5660 – Facsimile
ggriggs@clarkhill.com
hustedc@clarkhill.com
                                  ATTORNEYS FOR PLAINTIFF
                                  DONJON-SMIT, LLC




                                     8
     Case 2:20-cv-00011-LGW-BWC Document 47 Filed 03/04/20 Page 9 of 10



                                  CERTIFICATE OF SERVICE

       This hereby certifies that on this day, I electronically filed the Plaintiff’s Motion for Order

Requiring Defendants and Commander Witt to Produce Certain Records Use At His Deposition

Scheduled of March 9, 2020 with the Clerk of Court using the CM/ECF system, which will

automatically send email notification of such filing to the following attorneys of record:

Martha C. Mann, Esq.                                  Bradford C. Patrick, Esq
Sydney A. Menees, Esq.                                ASSISTANT UNITED STATES ATTORNEY
UNITED STATES DEPARTMENT OF JUSTICE                   Post Office Box 8970
Environmental & Natural Resources                     Savannah, Georgia 31412
Division                                              Bradford.patrick@usdoj.gov
Post Office Box 7611
Washington, DC 20044
Martha.mann@usdoj.gov
Sydney.menees@usdoj.gov

                                    Attorneys for Defendants

       This      4th     day of   March     , 2020.

                                              TAYLOR, ODACHOWSKI, SCHMIDT &
                                              CROSSLAND, LLC

                                               /s/ Joseph R. Odachowski
                                              Joseph Odachowski
                                              Georgia State Bar No:           549470
                                              Peter H. Schmidt, II
                                              Georgia State Bar No:           629512
300 Oak Street, Suite 200
St. Simons Island, GA 31522
(912) 634-0955 – Telephone
(912) 638-9739 – Facsimile
jodachowski@tosclaw.com
pschmidt@tosclaw.com
                                              ATTORNEYS FOR PLAINTIFF
                                              DONJON-SMIT, LLC



                       SIGNATURES CONTINUE ON FOLLOWING PAGE




                                                 9
    Case 2:20-cv-00011-LGW-BWC Document 47 Filed 03/04/20 Page 10 of 10



OF COUNSEL:
CLARK HILL PLC

  /s/ Garney Griggs
Garney Griggs
Texas State Bar No: 08491000
Clifford Bowie Husted
Texas State Bar No: 00796803
909 Fannin, Suite 2300
Houston, TX 77010
(713) 951-5600 – Telephone
(713) 951-5660 – Facsimile
ggriggs@clarkhill.com
hustedc@clarkhill.com
                                  ATTORNEYS FOR PLAINTIFF
                                  DONJON-SMIT, LLC




                                    10
